Citation Nr: 1714856	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied  service connection for diabetes mellitus.  In January 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing has been associated with the record.

In April 2012, September 2015, and September 2016, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.  On each occasion, after accomplishing further action, the AOJ continued to deny the Veteran's claim (as reflected, most recently, in a e November 2016 supplemental statement of the case (SSOC)), and  returned the matter to the Board.

Although the Veteran had a paper claims file, this appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic file in the Virtual VA claims processing system.  All such records have been reviewed. 

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In September 2016, the Board remanded this matter, inter alia, for the AOJ to contact the Joint Services Records Research Center (JSRRC) or any other appropriate facility to request information regarding whether herbicide agents were used at Ramasun Station in Thailand between August 1, 1968, and August 29, 1969.  In addition, the AOJ was to contact JSSRC, the Air Force Historical Research Agency (AFHRA), or any other appropriate facility to request detailed unit information for Detachment 4, 6922nd Security Wing from August 1, 1968, to August 29, 1969, at Udorn Airfield in Thailand and at Ramasun Station in Thailand to determine the location of those units within the airfield and radio station.  Further, the contacted facilities were to take any additional steps necessary to determine whether the Veteran's specialty code of radio intercept analysis specialist and/or traffic analyst required regular contact with the base perimeter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2016, JSRRC submitted a memorandum.  The Veteran's locations in Thailand were confirmed, as was the Veteran military occupational specialty (MOS) was also confirmed.  It was noted that JSRRC conducted a complete review of herbicide use in Thailand generally and that review as added to the claims file.  Thereafter, it was concluded that exposure to herbicides could not be conceded.

However, the  memorandum submitted by JSRRC is generic in nature and does not respond to the Board's specific remand directives.  While JSRRC stated that it could not concede exposure to herbicides, and confirmed the Veteran's MOS and locations in Thailand, the response does not reflect an attempt to determine the location of the relevant units within Udorn Airfield in Thailand and at Ramasun Station in Thailand.  Further, no steps were taken to determine whether the Veteran's specialty code of radio intercept analysis specialist and/or traffic analyst required regular contact with the base perimeter.  Crucially, this information is necessary to determine whether the Veteran, in fact, was exposed to herbicides during his service in Thailand.

For the reasons explained above, the AOJ action in this matter did not substantially comply with the Board's past remand directives.  Thus, another remand of this matter is required to ensure such compliance.  Stegall, supra.  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).

While this matter is on remand, to ensure that  all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

s for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Minneapolis, Minnesota, dated to November 5, 2016.  On remand, the AOJ should obtain from each facility updated records of any relevant VA treatment of the Veteran.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide any additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Minneapolis VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteransince November 5, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, current authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Contact the JSRRC and any/or other relevant facility to include the appropriate facility for U.S. Army installations to request information regarding whether herbicide agents were used at Ramasun Station (7th RRFS) in Thailand between August 1, 1968, and August 29, 1969.

Contact the JSRRC, AFHRA, and/or any other relevant facility to request detailed unit information for Detachment 4, 6922nd Security Wing from August 1, 1968, to August 29, 1969, at Udorn Airfield in Thailand and at Ramasun Station (7th RRFS) in Thailand to determine the location of these units within the airfield and radio station. Take any additional steps necessary to determine whether the Veteran's specialty code of radio intercept analysis specialist and/or traffic analyst required regular contact with the base perimeter. 

Follow up on any recommended action (to include contact suggested contact with any other facility to obtain the requested information). All requests and responses received should be associated with the electronic claims file.  All findings should be set forth in a report added to the record.  The report must be responsive to the Board's request above.  A generic response regarding the use of herbicides in Thailand will not suffice.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter of service connection for type II diabetes mellitus, claimed as due to herbicide exposure, in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the  last adjudication of the claim) and legal authority.

7.  If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

